Citation Nr: 0636918	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-02 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to April 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In December 2005, the veteran testified before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is associated with the claims file.  This claim 
was previously before the Board and remanded in February 
2006.  It is properly before the Board at this time.


FINDING OF FACT

The veteran's bipolar disorder is characterized by depression 
with manic episodes, irritability, sleep impairment, memory 
loss, suicidal ideation, and impaired insight, with a Global 
Assessment of Functioning (GAF) score ranging from 55 to 65.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the 
disability evaluation for bipolar disorder is increased to 50 
percent, but no higher.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 
9432 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, this was not done.  Here, the Board 
finds that any defect with respect to the timing of the 
February 2006 VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In this case, all identified medical and evidentiary records 
relevant to the issue on appeal have been requested or 
obtained.  Therefore, there are no outstanding records to 
obtain.  The available medical evidence is sufficient for an 
adequate determination of the appellant's claim.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  The 
veteran was provided with information regarding disability 
ratings in a February 2006 letter.  Furthermore, additional 
notice provided to the veteran will not result in additional 
evidence since he indicated in March 2006 that he had no 
other evidence to submit to the RO.


II.  Factual Background

VA outpatient records dated from January to March 2002 show 
the veteran was treated for bipolar disorder.  He was dressed 
appropriately, had no involuntary movements, and had normal 
speech.  His mood was euthymic, and his affect was 
restricted.  The veteran denied hallucinations and suicidal 
or homicidal ideation.  Insight and judgment were fair.  
There was no evidence of thought disorder or psychosis.  His 
GAF score in March 2002 was 60.

In September 2002, the veteran underwent VA examination.  The 
examiner reviewed the veteran's claims file and medical 
history at VA.  The veteran reported that his last job was in 
1999.  It lasted only six months.  He stated he thought he 
could work if he was not around people.  The veteran reported 
a poor relationship with his sons because of the divorce from 
their mother and their busy lives.  The veteran was in a 
relationship with a girlfriend of six years.  For fun, the 
veteran watched television and visited with family.  The 
veteran indicated that he had one friend and his girlfriend's 
family for social contacts.

On examination, the veteran was oriented.  His appearance was 
appropriate.  His speech was coherent and normal.  The 
veteran displayed good eye contact and demonstrated 
appropriate interpersonal interaction.  He had no abnormal 
movements or mannerisms.  His thought process was essentially 
logical and goal directed.  There were no overt or reported 
signs of psychosis, delusion, or hallucination.  There was no 
suicidal or homicidal ideation reported.  However, he stated 
that he had both in the past.  The veteran's mood was 
euthymic.  His affect was pleasant.  His sleep was poor.  
Cognitive functions were intact.  Memory for short term and 
long term was intact.  Insight was poor, and judgment was 
good.

The diagnosis was bipolar mood disorder, mixed.  He was also 
diagnosed with personality disorder, not otherwise specified.  
It was noted he had moderate symptoms and difficulty in 
social and occupational functioning with a GAF score of 60.  
With regard to interference with employment, the examiner 
indicated that it was impossible to separate which problems 
were from the mood disorder and which were from the 
personality disorder.  The veteran had no problem with 
impairment of thought process or communication.  There was no 
inappropriate behavior cited.

With regard to obsessive or ritualistic behavior which 
interfered with routine activities, the veteran reported he 
often rubbed his face, forehead, and chest long enough to 
make spots sore.  He did not endorse other behaviors.  There 
was no problem with speech.  There was no evidence of panic 
attacks.  The veteran reported that he felt depressed and 
anxious most of the time.  There was no impairment of impulse 
control.  The veteran reported insomnia.

The examiner concluded that the veteran had occupational and 
social impairment due to mild or transient symptoms, which 
decreased work efficiency and the ability to perform 
occupational task only during periods of significant stress.

VA outpatient clinical records dated from April 2002 to June 
2004 show the veteran was treated for bipolar disorder.  He 
had no involuntary movements.  His speech was normal, and his 
mood was irritable, and his affect was restricted.  There 
were no hallucinations, suicidal or homicidal ideation, or 
major cognitive changes.  Insight and judgment were fair.  In 
an August 2002 treatment record, the veteran indicated he had 
not seen or spoken to his sons in five years, but he had 
recently heard from them on his birthday.  The veteran 
continued to have a relationship with his girlfriend, but 
they no longer lived together.  The veteran's GAF score was 
documented to be 60 or 65 throughout this period of 
treatment.

A September 2004 VA outpatient record shows the veteran was 
self employed as a permit runner for a structural company.  
He also did other people's taxes.  He stated he had thoughts 
in the past of suicide, but he had never attempted.  He got 
frustrated and irritated easily.  The veteran reported 
insomnia, fatigue, and a diminished ability to think and 
concentrate.  The veteran was divorced after 24 years of 
marriage and had two sons.  He got along with them and saw 
them about twice a year.  The veteran indicated they were not 
very close.  He currently had a girlfriend, although they 
often fought.  He had a good friend he saw twice a year.  The 
veteran's biggest concern was his temper.  The veteran was 
professionally dressed and neat in appearance.  His mood was 
euphoric with congruent affect.  His speech was rapid at 
times with loose associations.  His eye contact was fair.  
The veteran was alert and oriented.  He denied and did not 
exhibit any current suicidal or homicidal ideation, 
hallucinations, or delusions.  His judgment and insight were 
poor to fair.  The veteran had some insight into his disorder 
but minimized his responsibility and blamed his condition on 
the military.

October, November, and December 2004 VA outpatient records 
show the veteran was alert and oriented.  He was 
professionally dressed and well-groomed.  His behavior was 
cooperative, but distant.  His mood was noted to be dysphoric 
with congruent affect in October and mildly anxious with 
congruent affect in December.  The veteran had periods of 
irritability and appeared to be currently in the depressed 
state.  The veteran indicated in December that he started 
seeing his girlfriend again.

VA treatment reports dated from January to March 2005 showed 
the veteran was taking medication and noticed some 
improvement with clearer thinking and less irritability.  He 
continued to focus on his relationship with his girlfriend.  
His speech was normal, and his eye contact was good.  For 
financial reasons, he did not quit his job.  However, because 
of racing thoughts, he only worked part-time.

An April 2005 VA treatment record shows the veteran was 
pleasant, calm, and cooperative.  He was well-groomed and 
appropriately dressed.  His mood was euthymic.  The veteran's 
speech was clear, coherent, goal-directed, and devoid of any 
delusions.  He denied suicidal or homicidal ideas or plans.  
He denied hallucinations.  There was no evidence of overt 
paranoid ideations or other delusional thoughts.  There was 
no evidence of extra-pyramidal movements.  Insight and 
judgment were intact, and the veteran's GAF score was 65.

May through August 2005 VA clinical records show the veteran 
continued to attend individual psychotherapy sessions.  The 
veteran indicated in August that he had broken up with his 
girlfriend.

A September 2005 mental status examination showed the veteran 
was assigned a GAF score of 60.

In a November 2005 written statement, the veteran's clinical 
social worker from the VA medical center indicates she 
treated the veteran for bipolar disorder from September 2004 
to October 2005.  Although the veteran had some gains in 
treatment, he continued to have difficulty with mood swings, 
anger, and depressive symptoms, which impacted his ability to 
work and maintain personal relationships.  When provided with 
the list of symptoms that are attributable to different 
rating criteria, the veteran's social worker indicated that 
he qualified for the category, associated with a 70 percent 
disability rating.

In December 2005, the veteran testified before the 
undersigned.  He felt that his disability made him 
unemployable.  He had been able to get jobs but not able to 
keep them.  He got irritated and lost his temper on the job.  
The veteran indicated that he took prescription medication 
for his bipolar disability.

May and June 2006 VA mental status examinations showed the 
veteran's GAF score was 55.  A subsequent August 2006 VA 
record shows the veteran's GAF score was 60.

In August 2006, the veteran underwent VA examination.  The 
veteran's appearance was clean.  His psychomotor activity was 
lethargic, and his speech was unremarkable.  He was 
cooperative and friendly towards the examiner but never 
smiled.  His affect was normal, and his mood was depressed.  
The veteran was oriented.  Thought process and content were 
unremarkable.  He reported no delusions.  With regard to 
judgment, the veteran understood the outcome of his behavior.  
As to insight, the veteran understood that he had a problem.

The veteran indicated he had some sleep difficulty.  The 
veteran described no hallucinations and demonstrated no 
inappropriate behavior.  He had no obsessive or ritualistic 
behavior, panic attacks, or homicidal thoughts.  He did 
report some suicidal thoughts.  He had passive thoughts of 
hurting himself, which he countered by thinking positively.  
His impulse control was fair, and he had no episodes of 
violence.  His remote memory was normal, his recent memory 
was mildly impaired, and his immediate memory was mildly 
impaired.

He worked as a courier part-time.  He had that job for less 
than one year.  The veteran indicated that he did not believe 
he could work full time.  He was able to only work on days 
when he felt well.  The diagnoses were bipolar mood disorder, 
mixed, and personality disorder, not otherwise specified.  
His current GAF score was 58.  The examiner could not 
separate the personality factors from the bipolar factors 
without resorting to speculation.

The examiner opined that the veteran had disturbance of mood.  
He was currently depressed with a history of mania, causing 
mood swings.  He reported that he was irritable.  The 
examiner opined that the veteran was not grossly impaired or 
a danger to himself or others.  He also opined that there was 
not total occupational and social impairment or reduced 
reliability and productivity due to bipolar disorder.  The 
examiner believed there was an occasional decrease in work 
efficiency and intermittent period of inability to perform 
occupational tasks due to bipolar disorder, but with 
generally satisfactory functioning.


III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify various disabilities.

As noted, the veteran's service-connected bipolar disorder is 
currently evaluated as 30 percent disabling under 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9432.  That code, pursuant to 38 
C.F.R. § 4.130 and the General Rating Formula for Mental 
Disorders, provides for the following pertinent evaluations:

30 percent for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events);

50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships; and

70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM- IV).  A GAF score of 61-70 denotes some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g. 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningfully 
interpersonal relationships.  A GAF score of 51-60 denotes 
moderate symptoms (e.g. flattened affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with peers or co-workers).  See Carpenter 
v. Brown, 8 Vet. App. 240, 242-244 (1995).

Evaluating the evidence of record, and resolving any doubt in 
the favor of the veteran, the Board finds that a disability 
evaluation of 50 percent is warranted for the veteran's 
bipolar disorder throughout the appeal period.  In 
particular, the Board points to the impairment of the 
veteran's recent and immediate memory, his disturbances of 
mood, and his difficulty establishing and maintaining 
effective work and social relationships.  We note that it 
appears the veteran succeeds at his job.  However, he only 
works part-time and only works on the days he feels well.  
With regard to social relationships, the veteran discussed 
his relationship with his girlfriend throughout his history 
of counseling and therapy.  While the veteran sustained this 
relationship for several years prior to their breakup in 
August 2005, it was a constant topic during his therapy 
sessions, and the veteran seemed unhappy much of the time.  
In addition, the veteran indicated that while he does have 
relationships with his two sons, they are not close, and he 
only sees them twice a year.  Likewise, he described having 
only one good friend who he saw twice a year.

While he does not demonstrate all of the symptoms associated 
with a 50 percent disability rating, the Board finds that the 
evidence is essentially in equipoise as to whether a 50 
percent rating is justified.  In addition, we note that the 
various GAF scores assigned to the veteran throughout the 
course of this appeal correspond closely with both the 
veteran's symptoms and the criteria for a 50 percent rating.  
Therefore, an increase to this evaluation is warranted.

The Board further finds, however, that the veteran's bipolar 
symptomatology does not more closely approximate the criteria 
associated with a 70 percent disability evaluation.  
Specifically, his judgment and thinking were, with one 
exception, always noted to be normal.  The August 2006 VA 
examination report specifically indicates the veteran did not 
demonstrate any obsessive or ritualistic behavior.  Although 
the veteran earlier described rubbing his face, it was not 
shown to interfere with routine activities.  While he had 
passive thoughts of suicide, he learned to focus on positive 
thoughts and had no intent to hurt himself.  His speech, 
while occasionally noted to be rapid, has never been 
illogical, obscure, or irrelevant.  He has not demonstrated 
near-continuous panic or depression that affects his ability 
to function independently.  Depression was noted numerous 
times throughout the veteran's treatment record.  However, it 
was never shown to affect his ability to function day-to-day.  
It was noted during the August 2006 VA examination that the 
veteran was in control of his finances and paid his bills on 
time.

In addition, the veteran indicated that he was easily 
irritated.  However, there is no evidence of any violent 
encounters, as indicated in the August 2006 VA examination 
report.  Furthermore, the veteran was consistently described 
as oriented and neatly dressed.  Finally, he has not 
demonstrated an inability to establish and maintain effective 
relationships.  While his relationships with his sons are not 
as close as he would like, the veteran does not describe that 
these relationships are ineffective.  Likewise, it appears 
the veteran has established effective work relationships, 
such that he is able to work part-time and not come in to 
work on days when his disability worsens.  The August 2006 
examiner believed there was an occasional decrease in work 
efficiency and intermittent period of inability to perform 
occupational tasks due to bipolar disorder, but with 
generally satisfactory functioning.  This is consistent with 
no more than a 50 percent rating.  

Therefore, the Board finds that an increase to a 70 percent 
rating is not warranted.  As noted above, the grant of a 50 
percent rating is based upon application of the doctrine of 
reasonable doubt.  While we note the statement from the 
veteran's social worker that his disability warrants a 70 
percent rating, the Board finds that a review of the medical 
evidence of record, including the counseling session reports 
from this social worker, fails to reveal that the veteran 
demonstrated the appropriate symptomatology to warrant such a 
rating.  Therefore, while we acknowledge this statement from 
his provider, we are unable to find support for this 
conclusion in the medical evidence of record.  See 38 C.F.R. 
§ 4.126 (VA shall assign an evaluation based upon all the 
evidence of record that bears on the occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of examination).

In summary, the Board finds that the veteran's service-
connected bipolar disorder is adequately evaluated as 50 
percent disabling.  Therefore, and for the reasons discussed 
above, the Board finds that the veteran's service-connected 
bipolar disorder warrants a 50 percent rating, but no higher.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An increased evaluation of 50 percent for bipolar disorder is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


